Title: September [1767]
From: Washington, George
To: 




5. Finishd sowing the other half of Muddy hole field with Wheat viz.  Bushl. wch. make in all there  Bushels.
Also finishd the two foot Cut at Doeg Run with 39 Bushels.
 


12. Finishd sowing the 5½ foot cut in the Neck with Wheat viz. 51 Bushels which make in all there 194.
 


18. Finishd Sowing the 6 by 4 feet Cut at Doeg Run with 36 Bushels. Sowed the simling Rows at Do. with 1½ Bushels which makes in all there 152.


   
   simling[?]: a conjectural reading. GW did include the cymling, or summer squash (Cucurbita pepo var. condensa), in his crop rotations. In his instructions for the operation of River Farm, 10 Dec. 1799 (DLC:GW), he directed that one quarter of field No. 2 be planted to pumpkins, “simlins,” turnips, and Yeatman peas.



   
   The diary entries for August and early September can only be retrospective, perhaps compiled from reports submitted by GW’s cousin Lund Washington. GW and Mrs. Washington set out with the George Fairfaxes for Warm Springs, now Berkeley Springs, W.Va., about 3 Aug. By the next day they were in Leesburg and by 8 Aug. were settled at the Springs in a house owned by George Mercer. The expenses for the trip are recorded in an account headed “Expences in going to, from, and at the Springs [10 Sept.] 1767” (DLC:GW). The family cook who accompanied the Washingtons had soon laid in a quarter each of veal and venison and such sundries as butter, eggs, squash, corn, cucumbers, watermelons, peaches, and apples. Mrs. Washington’s two children, John Parke Custis and Martha Parke Custis, remained at Mount Vernon under the care of Lund, who reported in letters of 17 and 22 Aug. and 5 Sept. to GW (ViMtvL) that they were well. In his letter of

5 Sept., Lund acknowledges GW’s letter of 27 Aug., not found, and says he is glad to learn that the mineral waters have benefited Mrs. Washington. When GW and Fairfax split their expenses 10 Sept., the amount each owed was £7 8s. 7d. in Virginia currency. In a later letter to Rev. Jonathan Boucher, 9 July 1771, GW mentions having spent two seasons in the Mercer house at the Springs (DLC:GW).



